      Case 2:18-cv-01404-DWL Document 47 Filed 05/13/19 Page 1 of 2



1    Kami M. Hoskins (026271)
     Kira N. Barrett (029778)
2    GORDON REES SCULLY MANSUKHANI, LLP
     Two North Central Ave., Ste. 2200
3    Phoenix, AZ 85004
     Telephone: (602) 794-2468
4    Facsimile: (602) 265-4716
     khoskins@grsm.com
5    knbarrett@grsm.com
     Attorneys for Defendants The Federal Savings Bank
6    and Stephen M. Calk
7                       IN THE UNITED STATES DISTRICT COURT

8                             FOR THE DISTRICT OF ARIZONA

9
     Jason E. Rappaport, an individual,             Case No. 2:18-cv-01404-DWL
10
                                 Plaintiff,
11                                                  JOINT STATUS REPORT ON
            vs.                                     ARBITRATION
12
     The Federal Savings Bank, a federally
13   chartered savings and loan, and Stephen
     M. Calk, an individual,
14
                                 Defendants.
15
16          Pursuant to the Court’s Order [Doc. No. 37] dated July 31, 2018, the parties by
17   and through their respective undersigned counsel, hereby submit their Joint Status Report
18   on Arbitration. The parties’ arbitration is underway, and the parties are engaged in
19   discovery. All pleadings previously filed in this case have been adopted by the parties in
20   the Arbitration. Because JAMS, the parties’ arbitrator, does not have subpoena power,
21   the parties have discussed requesting this Court to lift the stay for the limited purpose of
22   aiding the parties in discovery with respect to the arbitration. Such request may be
23   formally made to the Court at a later date if the parties are in agreement on that issue. No
24   arbitration hearing date has been set, but the parties have a status conference with the
25   arbitrator on June 24, 2019 to discuss the status of the discovery, any potential dispositive
26   ///
27   ///
28   ///

                                                  -1-
      Case 2:18-cv-01404-DWL Document 47 Filed 05/13/19 Page 2 of 2



1    motions, and the general procedure for further actions necessary to move the arbitration
2    forward.
3           DATED this 13th day of May, 2019.
4
                                               GORDON REES SCULLY MANSUKHANI,
5                                              LLP
6
7                                               By: /s/ Kami M. Hoskins                  ..
                                                    Kami M. Hoskins
8                                                   Kira N. Barrett
                                                    Attorneys for Defendants The Federal
9                                                   Savings Bank and Stephen M. Calk
10
11
12                                             JABURG & WILK, P.C.
13
14                                              By:    /s/ Laura Rogal (with permission)
                                                ..     Kraig J. Marton
15                                                     Laura Rogal
                                                       Attorneys for Plaintiff Jason Rappaport
16
17
18                                CERTIFICATE OF SERVICE

19          I hereby certify that on this 13th day of May, 2019, I electronically transmitted the
     foregoing document to the Clerk’s Office using the CM/ECF System for filing and
20   transmittal of a Notice of Electronic Filing to the following CM/ECF registrants:
21   Kraig J. Marton, Esq.
     Laura A. Rogal, Esq.
22   JABURG & WILK PC
     3200 N Central Ave., Ste. 2000
23   Phoenix, AZ 85012
     kjm@jaburgwilk.com
24   lar@jaburgwilk.com
     Attorneys for Plaintiff
25
26
     /s/ Kimberley Davison
27
28

                                                 -2-
